Case 2:20-cv-03670-FMO-JEM Document 12 Filed 06/22/20 Page 1 of 10 Page ID #:43



 1   HUNTON ANDREWS KURTH LLP
     Susan Smith (SBN 224894)
 2   ssmith@HuntonAK.com
     2200 Pennsylvania Avenue, NW
 3   Washington, D.C. 20037-1701
     Telephone: 202 • 955 • 1500
 4   Facsimile: 202 • 778 • 2201
 5   Alexandrea H. Young (SBN 233950)
     ayoung@HuntonAK.com
 6   550 South Hope Street, Suite 2000
     Los Angeles, California 90071-2627
 7   Telephone: 213 • 532 • 2000
     Facsimile: 213 • 532 • 2020
 8
     Attorneys for Defendant
 9
     STEVEN MADDEN, LTD.
10
11                             UNITED STATES DISTRICT COURT
12              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DISTRICT
13
14   DECKERS OUTDOOR                          Case No.: 2:20-cv-03670-FMO-JEM
     CORPORTION, a Delaware
15
     Corporation,                             Honorable Fernando M. Olguin
16
                  Plaintiff,                  ANSWER OF DEFENDANT
17
                                              STEVEN MADDEN, LTD.
18         v.
19
     STEVEN MADDEN, LTD., a Delaware
20   Corporation; and DOES 1-10, inclusive,   Complaint Filed: April 21, 2020
21
                  Defendants.
22
23
24
25
26
27
28

                        ANSWER OF DEFENDANT STEVEN MADDEN, LTD.
                                                            CASE NO. 2:20-cv-03670-FMO-JEM
Case 2:20-cv-03670-FMO-JEM Document 12 Filed 06/22/20 Page 2 of 10 Page ID #:44



 1                                         ANSWER
 2         Defendant, Steven Madden, Ltd., by and through counsel, hereby answers the
 3   Complaint filed by Plaintiff, Deckers Outdoor Corporation, as follows, with each
 4   numbered paragraph below corresponding to the similarly numbered paragraph in the
 5   Complaint. Unless expressly admitted, all allegations in the Complaint are denied.
 6                              JURISDICTION AND VENUE
 7   1.    The paragraph contains only argument, to which no response is required.
 8         Defendant separately notes that Plaintiff improperly refers to the actions of
 9         “Defendants,” which Plaintiff defined as Steven Madden, Ltd. and as many as
10         ten unidentifiable parties, thereby rendering certain statements made in this
11         paragraph imprecise and hopelessly vague.
12   2.    The paragraph contains only argument, to which no response is required.
13   3.    The paragraph contains only argument, to which no response is required.
14         Defendant separately notes that Plaintiff improperly refers to the conduct of
15         “Defendants,” which Plaintiff defined as Steven Madden, Ltd. and as many as
16         ten unidentifiable parties, thereby rendering certain statements made in this
17         paragraph imprecise and hopelessly vague.
18   4.    The paragraph contains only legal argument, to which no response is required.
19                                      THE PARTIES
20   5.    Defendant lacks sufficient information to admit or deny the allegations in the
21         paragraph, and therefore denies same.
22   6.    Admitted.
23   7.    Plaintiff fails to make individualized factual allegations concerning the “Doe”
24         defendants sufficient to permit Defendant to ascertain their identities, and instead
25         refers to them as an indistinguishable and unidentifiable group, which is
26         improper. See Rhue v. Signet Domain LLC, 2015 WL 4111701, *5 (C.D. Cal.
27
28
                                                1
                       ANSWER OF DEFENDANT STEVEN MADDEN, LTD.
                                                                  CASE NO. 2:20-cv-03670-FMO-JEM
Case 2:20-cv-03670-FMO-JEM Document 12 Filed 06/22/20 Page 3 of 10 Page ID #:45



 1         2015).    Defendant thus lacks sufficient information to admit or deny the
 2         allegations in the paragraph, and therefore denies same.
 3             ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
 4   8.    Defendant lacks sufficient information to admit or deny the allegations in the
 5         paragraph, and therefore denies same.           Defendant notes that the factual
 6         allegations of the paragraph are irrelevant because none of the “distinctive”
 7         brands allegedly owned by Plaintiff (e.g., “UGG”) are accused of having been
 8         infringed by Defendant.
 9   9-11. Defendant lacks sufficient information to admit or deny the allegations in these
10         paragraphs, and therefore denies same. And again, this case does not concern the
11         “UGG” brand.
12   12.   Defendant denies that any product it sells infringes any rights Plaintiff claims to
13         own.
14   13.   Although Defendant admits it sells footwear products, it does not sell any
15         footwear products that infringe Plaintiff’s alleged trade dress or patent rights.
16         Therefore, as defined by Plaintiff (in Para. 12), Defendant does not sell any
17         “Accused Products.”
18   14.   Defendant admits that it is not licensed by Plaintiff to sell any footwear design,
19         but denies the implication that any such “permission” would be required.
20   15.   Defendant lacks sufficient information to admit or deny the allegations in the
21         paragraph, and therefore denies same. As defined by Plaintiff (in Para. 12),
22         Defendant does not sell any “Accused Products.” Furthermore, although the
23         product shown in the photo appears similar to one Defendant sells, Defendant
24         would need to inspect the product to be sure.
25   16.   Denied.
26
27
28
                                                2
                       ANSWER OF DEFENDANT STEVEN MADDEN, LTD.
                                                                  CASE NO. 2:20-cv-03670-FMO-JEM
Case 2:20-cv-03670-FMO-JEM Document 12 Filed 06/22/20 Page 4 of 10 Page ID #:46



 1                              FIRST CLAIM FOR RELIEF
 2                        (Trade Dress Infringement - 15 U.S.C. §1125(a))
 3   17.   Defendant restates and incorporates its previous responses to Paragraphs 1-16
 4         above.
 5   18.   Defendant lacks sufficient information to admit or deny the allegations in the first
 6         sentence of this paragraph, and therefore denies same. As to the allegations in
 7         the second sentence, Defendant first notes that the trade dress for a product design
 8         (such as for Plaintiff’s asserted “slide”) can never be “inherently distinctive.”
 9         Wal-Mart Stores, Inc. v Samara Bros., 529 U.S. 205, 212 (2000). Defendant also
10         observes that Plaintiff has not clearly articulated and defined the elements of the
11         trade dress in which it supposedly claims rights, cf., e.g., Homeland Housewares,
12         LLC v. Euro-Pro Operating LLC, 2014 WL 6892141, *3 (C.D. Cal. 2014)), and
13         instead merely lists the basic elements of a “furry slipper” [Elements (b) – (e)]
14         plus a non-descript, functional strap [Element (f)] and a statement that amounts
15         to pure puffery [Element (a)], which is legally insufficient. Cf. Deckers Outdoor
16         Corporation v. Fortune Dynamic, Inc., 2015 WL 12731929, * 3 (C.D. Cal. 2015)
17         (finding a statement such as that found in Element (a) “too general” to give fair
18         notice of the scope of the alleged trade dress). Finally, Plaintiff’s claim that each
19         of the listed elements (a) through (f) is supposedly “non-functional” (e.g., an
20         “open toe”, an “elastic heel strap”) is denied.
21   19.   As Plaintiff’s recitation (in Para. 18) of the supposed “features” of its asserted
22         trade dress are “too general” to give fair notice of the scope of the claim, see
23         Deckers Outdoor, 2015 WL 12731929, at *3, Defendant lacks sufficient
24         information to admit or deny the allegations of the paragraph, and therefore
25         denies same. Further, to the extent Plaintiff maintains that the photographs
26         shown in the paragraph exemplify the “appearance as a whole” of its trade dress,
27         that merely underscores the disconnect between Plaintiff’s allegations and reality
28
                                                 3
                       ANSWER OF DEFENDANT STEVEN MADDEN, LTD.
                                                                  CASE NO. 2:20-cv-03670-FMO-JEM
Case 2:20-cv-03670-FMO-JEM Document 12 Filed 06/22/20 Page 5 of 10 Page ID #:47



 1         because the most salient feature of each of the products is a “Segmented Vamp,”
 2         as illustrated below:
 3
 4
 5
 6
 7
 8
 9
10   20.   As Plaintiff’s definition of its asserted trade dress is too general to give fair notice
11         of the scope of the claim, Defendant lacks sufficient information to admit or deny
12         the allegations of the paragraph, and therefore denies same. Moreover, each
13         sentence in the paragraph contains only argument, to which no response is
14         required.
15   21.   As Plaintiff’s definition of its asserted trade dress is too general to give fair notice
16         of the scope of the claim, Defendant lacks sufficient information to admit or deny
17         the allegations of the paragraph, and therefore denies same. Further, to the extent
18         Plaintiff suggests that products like those depicted in Para. 19 represent “the
19         embodiment” of the asserted trade dress, Plaintiff confirms that its recitation of
20         the supposed trade dress “features” (in Para. 18) does not fully define the
21         elements of its trade dress as it ignores the “Segmented Vamp.”
22   22.   As Plaintiff’s definition of its asserted trade dress is too general to give fair notice
23         of the scope of the claim, Defendant lacks sufficient information to admit or deny
24         the allegations of the paragraph, and therefore denies same. Furthermore, it is
25         improper for Plaintiff to rely on allegations concerning the design of a product
26         that includes an element (the “Segmented Vamp”) that Plaintiff has purposefully
27
28
                                                  4
                       ANSWER OF DEFENDANT STEVEN MADDEN, LTD.
                                                                    CASE NO. 2:20-cv-03670-FMO-JEM
Case 2:20-cv-03670-FMO-JEM Document 12 Filed 06/22/20 Page 6 of 10 Page ID #:48



 1         excluded from its recitation in Para. 18 of the supposed “elements” of the
 2         product’s design.
 3   23.   As Plaintiff’s definition of its asserted trade dress is too general to give fair notice
 4         of the scope of the claim, Defendant lacks sufficient information to admit or deny
 5         the allegations of the paragraph, and therefore denies same. Defendant further
 6         raises the same concerns expressed above about Plaintiff relying on a commercial
 7         product featuring a “Segmented Vamp” as proof that the trade dress as defined
 8         in Para. 18 (which lacks that element) has supposedly achieved consumer
 9         recognition or otherwise acquired distinctiveness.
10   24.   Defendant admits only that it sells footwear in competition with numerous
11         parties. The remaining allegations of the paragraph are denied. Furthermore,
12         Defendant does not sell any “Accused Product” (as defined in Para. 12), and
13         Plaintiff does not possess (and is incapable of possessing) any goodwill in the
14         trade dress as asserted in this case.
15   25.   Denied.
16   26.   Defendant admits that it is not licensed by Plaintiff to sell any footwear design,
17         but denies the implication that any such “permission” would be required.
18         Defendant further agrees that there are many shoe designs in the footwear
19         industry, including well-known standard designs (such as “spa slippers” [below])
20         in which Plaintiff appears to be claiming rights:
21
22
23
24
25
26
27
28
                                                   5
                       ANSWER OF DEFENDANT STEVEN MADDEN, LTD.
                                                                    CASE NO. 2:20-cv-03670-FMO-JEM
Case 2:20-cv-03670-FMO-JEM Document 12 Filed 06/22/20 Page 7 of 10 Page ID #:49



 1         After all, the above design could be described by some as a platform slide
 2         (Element (b)) with a “furry” footbed and sides (Element (c)), a “wide vamp” with
 3         a “furry exterior” (Element (d)), and an “open toe” (Element (e)). The only
 4         elements it lacks (other than Plaintiff’s vague claim to a “statement shoe made
 5         famous by the UGG brand”) is the obviously-functional “elastic heel strap” for
 6         keeping the slide on the wearer’s heel.
 7   27.   Denied.
 8   28.   Denied.
 9   29.   Denied.
10                            SECOND CLAIM FOR RELIEF
11                  (Trade Dress Infringement – California Common Law)
12   30.   Defendant restates and incorporates its previous responses to Paragraphs 1-29
13         above.
14   31.   Denied.
15   32.   Denied.
16   33.   Denied.
17   34.   Denied.
18   35.   Denied.
19                             THIRD CLAIM FOR RELIEF
20            (Unfair Competition – Cal. Bus. & Prof. Code, § 17200 et seq.)
21   36.   Defendant restates and incorporates its previous responses to Paragraphs 1-35
22         above.
23   37.   Denied.
24   38.   Denied.
25   39.   Denied.
26
27
28
                                               6
                       ANSWER OF DEFENDANT STEVEN MADDEN, LTD.
                                                               CASE NO. 2:20-cv-03670-FMO-JEM
Case 2:20-cv-03670-FMO-JEM Document 12 Filed 06/22/20 Page 8 of 10 Page ID #:50



 1                             FOURTH CLAIM FOR RELIEF
 2                          (Unfair Competition – California Law)
 3   40.   Defendant restates and incorporates its previous responses to Paragraphs 1-39
 4         above.
 5   41.   Denied.
 6   42.   Denied.
 7   43.   Denied.
 8   44.   Denied.
 9   45.   Denied.
10                             FOURTH CLAIM FOR RELIEF
11                     (Patent Infringement – U.S. Pat. No. D866,941)
12   46.   Defendant restates and incorporates its previous responses to Paragraphs 1-45
13         above.
14   47.   Defendant admits only that a copy of a document purporting to be a copy of U.S.
15         Pat. No. D866,941 was appended as Exhibit A. Defendant notes that the Asserted
16         Patent clearly shows that the “Segmented Vamp” (which Plaintiff conveniently
17         leaves out of its recitation of the asserted trade dress) is the most salient element
18         of the design:
19
20
21
22
23
24
25         Defendant lacks sufficient information to admit or deny the remaining allegations
26         in these paragraphs, and therefore denies same.
27
28
                                                 7
                       ANSWER OF DEFENDANT STEVEN MADDEN, LTD.
                                                                   CASE NO. 2:20-cv-03670-FMO-JEM
Case 2:20-cv-03670-FMO-JEM Document 12 Filed 06/22/20 Page 9 of 10 Page ID #:51



 1   48.   Defendant lacks sufficient information to admit or deny the allegations in these
 2         paragraphs, and therefore denies same.
 3   49.   Denied.
 4   50.   Defendant admits that it is not licensed by Plaintiff to sell any footwear design,
 5         but denies the implication that any such “permission” would be required. The
 6         remaining allegations in this paragraph are denied.
 7   51.   Denied.
 8   52.   Denied.
 9   53.   Denied.
10                                   PRAYER FOR RELIEF
11         Defendant denies that Plaintiff is entitled to any of the requested relief and also
12   denies that such requested relief could properly be granted to Plaintiff.
13                REQUEST FOR ATTORNEYS’ FEES – TRADE DRESS
14         Pursuant to Section 35 of the Lanham Act (15 U.S.C. § 1117(a)), Defendant
15   respectfully requests that it be awarded its reasonable attorneys’ fees for having to
16   defend against this meritless trade dress action. No reasonable trier of fact could find
17   that Plaintiff possesses any trade dress rights relating to “Fluff Yeah Slides” without
18   considering the “Segmented Vamp” feature, which Plaintiff deliberately failed to
19   include in its definition of its alleged trade dress (in Para. 12). Furthermore, even if one
20   were to find that Plaintiff had rights in the actual design represented by its commercial
21   product (rather than in Plaintiff’s truncated definition), it is undeniable that Defendant
22   does not sell any product that includes the key “Segmented Vamp” feature.
23         Plaintiff’s attempt to broaden out its claim of right in an unregistered trade dress
24   to snare products (such as those sold by Defendant) that lack the only feature that could
25   possibly distinguish Plaintiff’s commercial goods from hundreds of other “furry
26   slippers” that have been sold for years is improper and makes this case “exceptional”
27   as required by Section 35. Without the “Segmented Vamp” in its trade dress claim,
28
                                                  8
                        ANSWER OF DEFENDANT STEVEN MADDEN, LTD.
                                                                   CASE NO. 2:20-cv-03670-FMO-JEM
Case 2:20-cv-03670-FMO-JEM Document 12 Filed 06/22/20 Page 10 of 10 Page ID #:52



 1   Plaintiff cannot hope to establish any rights, and if the “Segmented Vamp” is included
 2   in Plaintiff’s recitation (as it should be), there can be no infringement.
 3           REQUEST FOR ATTORNEYS’ FEES – PATENT INFRIGNEMENT
 4           Pursuant to Section 285 of Title 35 (35 U.S.C. § 285), Defendant respectfully
 5   requests that it be awarded its reasonable attorneys’ fees for having to defend against
 6   this meritless patent infringement action. The most salient feature claimed in the
 7   Asserted Patent is the “Segmented Vamp.” Indeed, the only other “features” claimed
 8   are either purely functional (a “heel strap”) and as such disregarded in the claim
 9   construction process, see, e.g., Richardson v. Stanley Works, Inc., 597 F.3d 1288, 1293-
10   94 (Fed. Cir. 2010), or are common elements (a textured base) found in any number of
11   footwear products, including those qualifying as “prior art.”
12           As it is undeniable that Defendant does not sell any product that includes the key
13   “Segmented Vamp” feature, no reasonable trier of fact could find infringement of the
14   Asserted Patent. Plaintiff’s attempt to broaden its patent claim in an effort to stifle
15   competition, while simultaneously knowing that none of Defendant’s goods use the
16   only arguably patentable element disclosed in the Asserted Patent, makes this case
17   “exceptional” as required by Section 285.
18                                      REQUEST FOR FURTHER RELIEF
19           In addition to the relief requested above, Defendant respectfully requests that it
20   be awarded such further equitable and other relief as the Court may consider
21   appropriate.
22                                               Respectfully Submitted,
23
24   Dated: June 22, 2020                        HUNTON ANDREWS KURTH LLP
25                                                By: /s/ Susan Smith
                                                       Susan Smith
26
                                                       Attorneys for Defendant
27                                                     STEVEN MADDEN, LTD.
28
                                                    9
                              ANSWER OF DEFENDANT STEVEN MADDEN, LTD.
     115072.0000097 EMF_US 80796956v2

                                                                    CASE NO. 2:20-cv-03670-FMO-JEM
